BOUTALL, Judge
(concurring).
I concur. I agree that the present suit must have been brought within 5 days to be sustained, time being of the essence to ensure orderly election. However I believe that this is a matter of prescription and not peremption. If this is peremption, an unqualified candidate is forever safe from attack. In such event, the rationale of the case of O’Keefe v. Burke, 226 La. 1026, 78 So.2d 161 would be applicable, bearing in mind the change in the laws and constitution since then.
The present statute, Act 1 of 1975, provides both for objections to candidacy (RS 18:396) and election contests (RS 18:420). Although § 396 states the time of objection to candidacy to be 5 days, it further recites at the end of that section:
“The jurisdiction of the court, the time within which suit must be filed, the delay for answering, the method of procedure and trial, the time within which a decision shall be rendered by the lower court, the time within which an appeal may be taken and prosecuted, and the time within which the appellate court must render a decision shall, as far as practicable, be as is hereinafter provided for contesting elections.”
It would thus appear that the contestant would still have a legal remedy under § 420.